Dismissed and Memorandum Opinion filed August 5, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00297-CV

                       MICHAEL G. CHAPA, Appellant

                                        V.
                      AURA CECILIA CHAPA, Appellee

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-55125

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 18, 2021. The notice of
appeal was filed May 28, 2021. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs); Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On July 6, 2021, this court ordered appellant to pay the appellate filing fee
on or before July 21, 2021 or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                  PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.




                                         2